United States Court of Appeals
                     For the First Circuit

No. 16-1415

                          UNITED STATES,
                      Plaintiff, Appellant,

                               v.

                  SCOTT G. BAKER, ROBYN BAKER,
                     Defendants, Appellees,

                      ONEWEST BANK, F.S.B.,
                            Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Norah E. Bringer, Attorney, Tax Division, Department of
Justice, with whom Caroline D. Ciraolo, Principal Deputy Assistant
Attorney General, Thomas J. Clark, Attorney, Tax Division, and
Carmen M. Ortiz, United States Attorney, were on brief, for
appellant.
     D. Sean McMahon, with whom Eric J. Rietveld and McMahon &
Associates, PC were on brief, for appellee Robyn Baker.



                         March 24, 2017
          TORRUELLA, Circuit Judge.   Scott G. Baker used a tax

shelter to reduce his taxable income for the years 1997-2002.   In

2008, he divorced his wife Robyn Baker in order to fraudulently

transfer assets and avoid some of his tax liability.1   Following

an agreed judgment for over five million dollars against Scott in

2015, the dispute narrowed to whether and to what extent the

government's tax liens attached to certain assets.      After the

district court set aside the Bakers' separation agreement as a

fraudulent transfer, it proceeded to re-divide and reallocate

these assets applying Massachusetts law.    The government's tax

liens attached directly to any assets allocated to Scott.       The

government also argued that its tax liens attached indirectly to

certain assets allocated to Robyn.

          This appeal concerns the district court's allocation of

two assets in particular (1) funds that were directly traceable to

Scott's tax shelter (the "Escrowed Funds"); and (2) a property the

Bakers owned in Hingham, Massachusetts (the "Hingham property").

The district court divided both assets more or less evenly,




1   As will become clear in this opinion, Robyn appears to be
implicated in at least some of Scott's fraudulent activity.
However, she was never put on trial, and it appears that the
government is not pursuing any claims for fraud against her. As
such, nothing in this opinion is meant to suggest that Robyn has
been found guilty of fraud.

                               -2-
reasoning that it was applying "an equitable 50/50 division of the

couple's assets consistent with the common-law community property

system adopted by Massachusetts and recognized as valid by the

IRS."     In order to effectuate this division as to the Hingham

property, the court ordered it to be sold and half the proceeds to

be paid to the government and half to Robyn.

            The government challenges the 50/50 division of the

Escrowed Funds on the ground that Massachusetts is not a community

property state.    In fact, Massachusetts law requires a judge to

consider, either explicitly or by clear implication, fourteen

factors in order to arrive at an equitable division of the parties'

assets.    See Bowring v. Reid, 503 N.E.2d 966, 967–68 (Mass. 1987).

Because it is not clear to us that the district court considered

these fourteen factors, we vacate and remand the division of the

Escrowed Funds.

            The government does not challenge the 50/50 division of

the Hingham property.    Instead, it argues that it is entitled to

Robyn's half of the proceeds from the sale on a lien-tracing

theory.    The district court rejected this theory on the ground

that the government had not submitted evidence sufficient to trace

the liens with the required level of specificity.    We affirm this

aspect of the district court's ruling.




                                 -3-
                            I.   Background

A.   Factual History

           In December 2002, Scott G. Baker and his business partner

sold eight Planet Fitness gyms to Bally Fitness for approximately

$15 million, including Bally Fitness stock that he later sold for

$3.4 million.   He used a Son-of-BOSS tax shelter2 to reduce his

taxable income on gains from the Planet Fitness sale, claiming a

negative $2.5 million in income in his 2002 return, which he filed

separately from his wife.    Scott then amended his tax returns for

1997-2001 to carry back the loss, leading the IRS to refund

"virtually all" of the taxes the Bakers had paid in the years 1999-

2001.

           In June of 2003, and as part of the Son-of-BOSS tax

shelter, Scott established and became the settlor of the "Scott

Baker Family Trust" (the "Family Trust") in the Cayman Islands.




2  Son-of-BOSS (Bond Options Sales Strategy) tax shelters involve
creating capital losses on paper to offset real capital gains.
See, e.g., Fid. Int'l Currency Advisor A Fund, LLC v. United
States, 661 F.3d 667, 668 (1st Cir. 2011) ("the plan . . . put
into effect required [the U.S. taxpayer] to form a partnership
with a foreign national; that partnership would engage in
transactions that would generate largely offsetting gains and
losses without net risk; the gain component would be principally
allocated to the foreign national; the loss component would be
principally allocated to [the U.S. taxpayer] and used on his
individual return to offset gains on his exercise of the [] stock
options, virtually eliminating tax on those gains.").

                                  -4-
He chose Royal Bank of Canada Trust Company to be the initial

trustee, and granted himself a one-third beneficial interest, with

the remaining interests divided among Robyn and their two children.

Scott had the power to add or exclude beneficiaries and to appoint

successors to the trustee(s).        The trustee(s) had discretion to

disburse the funds in the Family Trust to any of the beneficiaries,

to end the trust at any time, and to invest its capital and income.

           Scott deposited the proceeds from the sale of the Bally

Fitness stock into the Family Trust, and instructed the Trustee to

invest the corpus of the Family Trust into a hedge fund called

International Management Associates ("IMA").         Late in 2005, the

Bakers learned that IMA was in fact a Ponzi scheme and that all of

the money had disappeared.    IMA filed for bankruptcy in 2006.

           In August of 2005, the Bakers purchased a home in

Hingham,   Massachusetts,   which    they   owned   as   tenants   by   the

entirety, for just over $1.6 million.       In the same month, the IRS

opened an examination of Scott Baker's 2002 tax return.             Scott

agreed to participate in the IRS's Global Settlement Initiative,

agreeing to pay $1.2 million in outstanding taxes.           However, he

was removed from the program in 2007 after the IRS determined he

was unable to pay the agreed amount through his disclosures on

Form 433-A, which "collect[s] information on a debtor's current

assets when he or she claims an inability to pay the taxes owing."

                                    -5-
Scott contends that his inability to pay was due to the losses he

suffered in the IMA Ponzi scheme.

              In February 2007, the Bakers remortgaged their Hingham

property with Scott as the sole mortgagor; on the same day, they

established     the   S&R   Realty    Trust    with   Robyn   as   trustee   and

transferred the title of their Hingham Property into the trust.

They also established the C&S Realty Trust on the same day, with

Robyn    as    sole   trustee   and    their    two    children    as   primary

beneficiaries, and transferred into it a beach house located in

Scituate, Massachusetts.        Scott did not receive any consideration

for transferring his interests in the properties to the trusts.

In November 2007, Robyn sold the Scituate property and deposited

the $433,000 in proceeds into a South Shore Bank account owned by

C&S Trust.      She used the majority of the money to pay down loans

secured by the Hingham property, and the remainder on living

expenses.

              On January 10, 2008, the Bakers signed a separation

agreement, and the following day the two filed for divorce.                  The

agreement, which was incorporated into the final divorce judgment,

gave most of the assets to Robyn, but most of the liabilities to

Scott.   Robyn received sole ownership of the Hingham Property, as

well as of the New Hampshire properties worth $200,000 as of March

of 2007.      She also received a boat, a car, two motorcycles, and

                                      -6-
title to any money recovered from the IMA investment.           Scott, on

the other hand, assumed the $875,000 mortgage on the Hingham

Property.    According to his testimony, he "regularly made monthly

payments" to Robyn of $6,200 to apply to the mortgage. He received

real property relating to his construction business, and he agreed

to assume all marital credit card debt and all liability relating

to his construction business.       He maintained sole ownership of his

business ventures, including a Planet Fitness gym in Scarsdale,

New York, with an asserted worth of $250,000 at the time of

divorce.    Scott claimed losses on this business in both his 2007

and 2008 federal income tax returns.

            The agreement stipulated that Scott could continue to

reside in the Hingham Property, and he did so after the divorce

became final in May of 2008.        After the divorce, Robyn continued

to refer to Scott as her husband, though she testified that those

references were mistakes or oversights.          Scott testified that he

had never told his children of the divorce, and he did not know if

they were aware of the separation.              The Bakers continued to

vacation    together,   often    with   their   family   friends,   Michael

Theriault and his wife Lori Leo.          Theriault testified that the

Bakers took an estimated fifteen ski trips with them, as well as

numerous camping trips.         Theriault also estimated that over the

course of four years, he and his wife had dinner with the Bakers

                                    -7-
approximately 250 times.             For the duration of their friendship,

Theriault and Leo were under the impression that the Bakers were

married.    Their friendship eventually went sour, after Robyn, who

had been working for Leo, went to work for a competitor.                        Around

the same time, it came to light that Theriault and Robyn had been

having sexual relations.             When Theriault went to talk to Scott

shortly thereafter, Scott allegedly assaulted him, gouged out

Theriault's artificial eye and attempted to gouge out his good eye

as well.

             On May 14, 2009, the IRS determined that Scott had

underpaid his taxes for the years 1997-2002 and assessed taxes and

penalties for the 1997, 1998, and 2002 tax years. On May 20, 2010,

it made additional assessments for the years 1999-2001. Per I.R.C.

§ 6321, federal tax liens "arose on the dates of assessment . . .

and   attached     to    all   of    [Scott's]       property    and    interests     in

property."

             In November of 2012, the trustee of the IMA bankruptcy

issued a check to the Family Trust for just over $202,000 and

mailed     the   check        to    Scott,     who    testified        that    he    was

"flabbergasted" to have recovered any money.                    Robyn -- who had by

this time been made the sole trustee of the Family Trust --

invested the money from the IMA bankruptcy payment into a design

company    owned    by    a    friend,       which    then   hired     Scott    to   do

                                         -8-
construction on a home being built by the company.    She testified

that she gave the money to the company in $9,000 increments because

she "didn't want the IRS to take [her] money."    The value of this

investment subsequently increased to $528,962.28.

           The Family trust received a second payment from the IMA

bankruptcy for $84,000, which Robyn used to pay legal fees for

both her and Scott.       Finally, a third payment from the IMA

bankruptcy for $70,116.49 was added to the Bakers' share of the

proceeds from the design business to comprise the escrowed funds

now at issue, for a total of $599,078.77 (the "Escrowed Funds").

B.   Procedural History

           The United States commenced this suit in May 2013 when

Scott failed to pay the tax liabilities assessed against him.   The

United States sought collection of the tax liabilities, as well as

enforcement of federal tax liens against property that had been

fraudulently transferred to Robyn and liens attached to a property

interest held by Robyn. The United States claimed first that Scott

had fraudulently transferred to Robyn his interest in the Hingham

Property, and second that the federal tax liens had attached to

the Hingham Property to the extent of the mortgage payments that

Scott made after the tax liens arose.

           On January 29, 2015, the district court entered an agreed

judgment against Scott in the amount of $5,026,915.43 for federal

                                -9-
income taxes due for the years 1997-2002.          Thus, the dispute was

narrowed to the issue of the extent to which the tax liens attached

to various assets.

           On August 17, 2015, following a bench trial, the district

court found that the February 2007 transfers of property into

trusts were fraudulent and that the Bakers had divorced with the

purpose of fraudulently transferring assets. It identified several

"badges   of   fraud"   under   the    Massachusetts   Uniform   Fraudulent

Transfer Act that applied to the property transfers in the Bakers'

2008 settlement agreement, including that: (1) they continued to

live together after their divorce; (2) Scott remained at the

Hingham Property and made the majority of the mortgage payments;

(3) they concealed the divorce and held themselves out as married;

(4) Robyn received substantially all of Scott's assets in the

divorce agreement; (5) they hid assets after the divorce; (6) there

was not adequate consideration for Scott's transfer; (7) Scott was

insolvent when the transfer occurred; and (8) the transfer was

made after a substantial debt was incurred.            The district court

also found additional indicia that the divorce had been obtained

so as to fraudulently transfer assets: (1) only Robyn had been

represented by counsel; (2) they continued to live together in the

house that had been transferred by the divorce; (3) Scott paid the

mortgage and other bills related to the house; and (4) Robyn

                                      -10-
received most of the assets while Scott received most of the debts

in the divorce.

            The   district    court     accordingly   entered     a   partial

judgment on October 23, 2015, holding in favor of the United States

on   a   theory   of   fraudulent     transfer,   adding   that    while   the

government's lien-tracing claim was "not rejected," it was also

"not embraced."        The district court found that the government's

tax liens attached to Scott's one-half interest in the Hingham

Property, and ordered that the property be sold to satisfy Scott's

tax liabilities.       It also ruled that Scott had one-half interests

in the New Hampshire properties and other personal property, which

he had fraudulently conveyed to Robyn, and that the government

could take necessary action to recover those assets.              Finally, it

found that the liens attached to Scott's interest in the Escrowed

Funds and ordered the funds be turned over to the United States,

giving Robyn time to submit a claim for whatever portion of the

funds she believed she was due. The district court did not resolve

which portion of the Escrowed Funds Robyn was entitled to. Rather,

the district court indicated that it would "separately adjudicate

the matter unless the parties are able to come to an agreement on

an appropriate division of the escrowed funds."

            After the parties failed to reach such an agreement, the

district court divided the Escrowed Funds evenly between Scott and

                                      -11-
Robyn.   The district court noted that it had applied "an equitable

50/50 division of the couple's assets consistent with the common-

law   community   property       system   adopted   by       Massachusetts    and

recognized as valid by the IRS" for the division of the couple's

real property. Because the district court saw "no reason to depart

from the 50/50 equitable formula," it used the same formula to

divide the Escrowed Funds.        It also deemed Scott to be entitled to

half of the $84,000 second payment from the IMA bankruptcy and

Robyn to have taken that entire payment for herself.                     Thus, it

compensated Scott for his $42,000 share of that payment out of the

Escrowed Funds. By the court's final calculations, Robyn was found

entitled to $256,539.38, with the remaining $342,539.39 going

through Scott to the United States.3 The United States now appeals.

                          II.    Standard of Review

           This   Court    generally      "review[s]     a    district    court's

ultimate decision to grant or withhold an equitable remedy for

abuse of discretion."           Texaco P.R., Inc. v. Dep't of Consumer

Affairs, 60 F.3d 867, 875 (1st Cir. 1995).          However, where a court

applies "an improper standard to the facts, it may be corrected as

a matter of law."   United States v. Singer Mfg. Co., 374 U.S. 174,



3  The United States notes that the district court appears to have
made a mathematical error: the government's share should have been
$341,539.39, and Robyn's share $257,539.38.

                                     -12-
194 n.9 (1963).        "[A] district court by definition abuses its

discretion when it makes an error of law."                 Alison H. v. Byard,

163 F.3d 2, 4 (1st Cir. 1998).

            Determinations regarding the sufficiency of evidence

during a bench trial are legal determinations, and hence are

reviewed de novo.      See In re Pharm. Indus. Average Wholesale Price

Litig., 582 F.3d 156, 162-63 (1st Cir. 2009) (citing United States

v. 15 Bosworth St., 236 F.3d 50, 53 (1st Cir. 2001)).

                              III.    Discussion

A.    The Escrowed Funds

            Although the divorce of the Bakers was entered into in

order to fraudulently transfer assets, the divorce itself is not

therefore invalid.      Consequently, it fell to the district court to

divide the marital assets following the divorce. In Massachusetts,

such a division is governed by Mass. Gen. Laws ch. 208, § 34

("§ 34").   The district court stated that it "applied an equitable

50/50 division of the couple's assets consistent with the common-

law    community   property    system    adopted      by    Massachusetts   and

recognized as valid by the IRS."

            Contrary    to    the    statement   of    the    district   court,

Massachusetts is not a community property state, and its laws do




                                      -13-
not prescribe a "50/50" division of marital assets upon divorce.4

Rather, Massachusetts law requires "an equitable, rather than an

equal division of property."          Williams v. Massa, 728 N.E.2d 932,

939 (Mass. 2000).      In order to arrive at this equitable division,

a court must consider

       the length of the marriage, the conduct of the parties
       during the marriage, the age, health, station,
       occupation, amount and sources of income, vocational
       skills, employability, estate, liabilities and needs
       of each of the parties, the opportunity of each for
       future acquisition of capital assets and income, and
       the amount and duration of alimony, if any, . . . [as
       well as] the present and future needs of the dependent
       children of the marriage.

Mass. Gen. Laws ch. 208, § 34.        In addition, a court may, but need

not, consider "the contribution of each of the parties in the

acquisition,   preservation     or     appreciation   in   value    of    their

respective estates and the contribution of each of the parties as

a homemaker to the family unit." Id. Thus, § 34 "contains fourteen

mandatory    factors    which   the    judge   must   consider,     and    four

discretionary factors which the judge may consider."               Bowring v.

Reid, 503 N.E.2d 966, 968 (Mass. 1987).

            In dividing assets under § 34, a court must also "ma[k]e

findings consistent with [its] obligations under G.L. c. 208, § 34,




4  It is undisputed that Massachusetts law applies to the division
of the various assets in this case.

                                      -14-
indicating that [it] has fairly considered all factors relevant

under § 34 and has not considered any irrelevant matter," in which

case its determination "may not be reversed unless plainly wrong

and excessive."   Redding v. Redding, 495 N.E.2d 297, 300 (Mass.

1986) (citations omitted).   The court's reasons for coming to its

conclusions under § 34 "must be apparent in [its] findings and

rulings." Id. at 301. "The rationale for the decision must appear

in the judgment either explicitly or by clear implication," and

"the mere listing of findings, even if detailed, is not enough."

Bowring, N.E.2d at 968.

          In the present case, while the district court did make

extensive factual findings, it is not clear to us that the district

court considered all the fourteen factors required under § 34.   To

the contrary, the district court used a "50/50 equitable formula"

to divide the Escrowed Funds without explanation as to how any of

the facts in the case factored into this decision.    This implies

that it did not consider the factors of § 34, but rather simply

divided the property evenly between the Bakers.5

          The government also argues that the district court, in

dividing the Escrowed Funds, was wrong to consider Massachusetts's



5  To the extent that the government urges us to apply the § 34
factors ourselves, we decline. The district court is in a better
position to apply what are typically findings of fact.

                               -15-
"strong public policy of protecting the interests of nondebtor

spouses." Bakwin v. Mardirosian, 6 N.E.3d 1078, 1085 (Mass. 2014).

Because the district court appeared to have simply applied a

"50/50" formula, however, it is not clear to us that this public

policy factored into the district court's analysis in any way.   To

the extent that the district court did rely on this public policy,

such reliance was misplaced.    "The judge may consider only factors

which are enumerated in § 34, in making alimony and property

division determinations." Bowring, N.E.2d at 968 (emphasis added).

B.   The Hingham Property

           The government also urges us to find that the district

court erred in rejecting its lien-tracing theory.     We decline to

do so.

           The government argues that its tax liens attached to any

property Scott possessed on or after May 14, 2009, the date of the

first tax assessment.       The government infers from the Bakers'

testimony that one of the Bakers made the mortgage payment on the

Hingham property every month up to the time of trial, and that

each payment was $6,200.     The government notes that the district

court found that Scott ultimately "made the majority of the

mortgage payments."   Thus, reasons the government, Scott must have

paid at least half of the total mortgage payments made on the

Hingham property between June 2009 and December 2014 (just before

                                 -16-
the start of trial) using money on which the government had a tax

lien.   By that logic, the government concludes that it had a lien

on the property no smaller than $6,200 times sixty-seven months

divided by two, or $207,700.         Dividing that lien between the two

halves of the property, the government claims that it has a lien

of $103,850 on Robyn's half, which exceeds her share of the sale

proceeds. Thus, on this argument, the government would be entitled

to all the proceeds from the sale of the Hingham property.

           The government's argument suffers from a fatal flaw.

The district court found that "for the lien tracing theory to be

viable the government has the burden of showing with particularity

the sums transferred by [Scott] Baker to which the tax liens

attach."     However, the district court never made a finding as to

the amount or the number of the mortgage payments.          The government

relies entirely on the testimony of the Bakers -- which the

government      itself   concedes    was    contradictory     --   for   the

proposition that the amount of the payment was $6,200,6 and then

assumes that every payment during the relevant time period was

made in full.     The district court found "neither of the Bakers to

be   credible    witnesses,   at    least   insofar   as   their   financial



6  Indeed, Robyn Baker testified that "[c]urrently the mortgage is
[$]6200 interest-only payments." This leaves open the possibility
that the mortgage payments were not $6,200 at all times.

                                     -17-
interests are concerned.    Leo credibly testified that [Robyn] has

problems with honesty.     [Robyn] admitted that she struggles with

the truth."

          We agree with the district court that "the equivocal

testimony of the Bakers by itself [is not] sufficient to satisfy

the government's burden in a lien tracing context." The government

has not here met its burden of distinctly tracing its lien, because

the evidence it has presented is insufficient -- the government

has proven neither the amount of any mortgage payment, nor has it

proven that all mortgage payments were in fact made.        We do not

mean to hold that every time the government wishes to trace a lien

it must be able to prove the amounts involved to the penny -- but

it should present the court with more than the testimony of

witnesses who struggle with the truth.7

                           IV.    Conclusion

          For   the   foregoing    reasons,    the   district   court's

February 19, 2016 Memorandum and Order, as well as paragraph 6 of

the February 19, 2016 Amended Judgment, are vacated, and the case

is remanded for further proceedings consistent with this opinion.

          Vacated and Remanded.




7  We have considered the parties' other arguments and found them
to be without merit.

                                  -18-